Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 5, 2015

                                      No. 04-15-00328-CV

                                       Michael IDROGO,
                                           Appellant

                                                v.

                                   Sarah GARRAHAN, Et al.,
                                          Appellees

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-12389
                        Honorable John D. Gabriel, Jr., Judge Presiding

                                         ORDER
        On May 27, 2015, Michael Idrogo filed a notice of appeal. In his notice of appeal, he
complains of the trial court failing to rule on his motion for default judgment. Nowhere in the
notice of appeal does appellant refer to a final, appealable order signed by the trial court. See
TEX. R. APP. P. 25.1(d); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001)
(explaining that a judgment or order is final for purposes of appeal if it actually disposes of all
pending parties and claims before the court). Nor does appellant point to an appealable
interlocutory order. See, e.g., TEX. CIV. PRAC. & REM. CODE ANN. ' 51.014. Thus, it does not
appear from appellant’s notice of appeal that we have jurisdiction over this appeal.

       We, therefore, ORDER appellant to show cause in writing by June 22, 2015 why this
appeal should not be dismissed for lack of jurisdiction. We suspend all appellate deadlines
pending our determination of whether we have jurisdiction over this appeal.



                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of June, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court